Citation Nr: 1229794	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including as due to asbestos exposure. 

2.  Entitlement to service connection for a back disorder, including as secondary to a lung disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) stems from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board finds additional development and consideration are required for the claims on appeal, and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In this case a remand is needed to ensure procedural due process compliance and to ensure that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As part of the duty to assist a claimant in developing the facts and evidence concerning a claim, VA must provide him or her with an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his or her service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the Veteran's left shoulder claim, it is noted that on his 2008 application for benefits, the Veteran stated that he would like to seek service connection for a left shoulder disorder because he believed his left shoulder pain is attributable to performing push-ups in service over 20 years.  While the Veteran's service treatment records and post service records are silent for a left shoulder disorder, including any relevant complaints, treatments, or diagnoses, the Veteran is competent to report that he performed pushups in service and that he experiences pain of the left shoulder.  As such, a VA examination is warranted to ascertain whether the Veteran's recurrent symptoms of a disability may be associated with service.  

Concerning his claims of entitlement to service connection for hearing loss, tinnitus, lung disorder, and back disorder, the Veteran asserts they are the result of his military service.  In the alternative, concerning his back disorder, the Veteran asserts his back disorder is proximately due to, caused by, or aggravated by his lung disorder.  

As an initial matter, the Board notes the Veteran was scheduled for and failed to appear for a VA audiological examination in October 2009.  Generally, it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  However, in a statement submitted by the Veteran's representative in February 2010, it was stated that when the Veteran was scheduled for the VA examination he was deployed to Afghanistan for 14 months.  The representative also averred that the RO had been apprised of such.  The evidence of record supports the representative's assertion.  See December 11, 2008 Statement from The American Legion.

The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the veteran's claim without taking the required action.  The General Counsel advised that in cases where a Veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.

Given the Veteran's return to active duty prior to the October 2009 VA examination, the Veteran should be rescheduled for a VA examination to determine first, whether the Veteran currently suffers from bilateral hearing loss as defined by VA regulations and tinnitus.  If he does have current diagnoses for these disorders, then the examiner must provide an opinion as to the nature and etiology of the bilateral hearing loss and tinnitus.  

The Board also notes that Veteran asserts that his lung disorder is due to exposure to asbestos in service.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

As for the Veteran's claims for a lung disorder and a back disorder, there is some question as to whether the Veteran currently suffers from diagnosed disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's service treatment records clearly show diagnoses of nodules on both lungs during his military service.  The Veteran underwent a VA examination in September 2008 to determine the nature and etiology of his lung disorder.  The examiner stated the Veteran's lungs are clear, and the costophrenic angles are sharp.  There are no suspicious nodules or masses, no pleural plaques, and no overt evidence of pulmonary fibrosis.  He had normal lung volume and normal diffusing capacity.  No diagnosis was recorded, but the examiner stated there was no evidence of significant pathology.

That same month, September 2008, the Veteran also underwent a VA compensation examination for his back disorder.  The examiner noted that the Veteran is known to have nodular lung disease, as evidenced by CT and x-rays.  The examiner then stated the Veteran's back is normal according to x-rays, but he also determined the Veteran's back disorder could be due to the lung disorder.   

The Board finds the above discussed examinations are inadequate.  While the initial examiner stated that there was "no significant pathology" associated with a lung disorder, a diagnosis was not presented.  Additionally, if clinical findings for a lung disorder were essentially normal, reasons and bases are need for the second examiner's findings which attribute the Veteran's back disorder to his lung disorder.  The Board also notes that the VA lung examiner did not address any of the Veteran's contentions with regard to asbestos exposure.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin, 11 Vet. App. at 514.  Thus, the claims must be remanded for further examination and opinion.

Additionally, if the Veteran has received any treatment at his local VA Medical Center (VAMC) or privately, these treatment records should be obtained in light of the remand.

Accordingly, the claims are REMANDED for the following action:

1.  Contact the Veteran's representative and find out whether the Veteran has returned from Afghanistan and/or has separated from active service.

2.  Clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty began and ended.  Obtain all additional service treatment records and associate them with the claims file.  

3.  Ask the Veteran if he has received any pertinent VA or non-VA medical treatment for his left shoulder, hearing loss, tinnitus, lung, and back disorders.  If so, obtain all pertinent VA medical reports and incorporate them into the claims folder.  For any private medical reports identified, the Veteran should be requested to sign the necessary authorization for release and such reports should be obtained and placed into the claims file.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  Thereafter, upon completion of the above-requested development, schedule the Veteran for additional VA compensation examinations (e.g., orthopedic, audiology, and pulmonary) for the following development: 

(a)  First, determine whether the Veteran has a left shoulder, hearing loss, tinnitus, lung, and back disorder; 

(b)  For any disorder diagnosed, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that any such current left shoulder, hearing loss, tinnitus, or respiratory disorders had their clinical onset during, or is otherwise related to, any period of military service.

(c)  If it is determined the Veteran's lung disorder is the result of his military service, either directly or due to asbestos exposure, then the examiner is asked to determine whether the back disorder is proximately due to, caused by, or aggravated (i.e., made chronically worse) by the lung disorder.  

The term "as likely as not" (50 percent probability or greater) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For completeness of the opinions, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, the examiner should explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may adversely affect the outcome of his claims.  38 C.F.R. § 3.655(b) (2011).

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


